                                                                                    USDC SDNY
MEMORANDUM ENDORSED                                                                 DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
       UNITED STATES DISTRICT COURT                                                 DATE FILED: 6/8/2021
       SOUTHERN DISTRICT OF NEW YORK
       -----------------------------------------------------------x   Docket No. 1:18-cv-10998
       STEVEN NACHSHEN,                                               (GHW)(JLC)

                                               Plaintiff,
                                                                      NOTICE OF MOTION FOR
                        -against-                                     SUBSTITUTION

       WFP RETAIL CO. L.P. AND DEL FRISCO'S
       GRILLE OF NEW YORK, LLC

                                             Defendants.
       -----------------------------------------------------------x

                             NOTICE OF MOTION FOR SUBSTITUTION


              PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law,

      the accompanying Declaration of Glen H. Parker, Esq., and the exhibits annexed thereto,

      and all the prior proceeding had herein, plaintiff will move this Court before the

      Honorable Gregory H. Woods, at the United State Courthouse, 500 Pearl Street, New

      York, New York on a date to be determined by the Court for an Order, pursuant to Rule

      25(a)(1) of the Federal Rules of Civil Procedure, substituting Louise Nachshen, in her

      capacity as administrator of the Estate of Steven Nachshen, for the late Plaintiff Steven

      Nachshen; and for such other and further relief as the Court deems proper.

              PLEASE TAKE FURTHER NOTICE that, pursuant to Local Rule 6.1 of the

      Local Rules of the United States District Court for the Southern and Eastern Districts of

      New York, any opposing affidavits and answering memoranda, if any, shall be served

      within fourteen (14) days after service of the moving papers, and reply affidavits and

      memoranda of law, if any, shall be served within seven (7) days after service of the
            answering papers. In computing period of days, refer to Federal Rule of Civil Procedure

            6 and Local Civil Rule 6.4.



            DATED:           June 7, 2021
                             New York, New York


                                                                PARKER HANSKI LLC


                                                       By:             /s/
                                                                Glen H. Parker, Esq.
                                                                Adam S. Hanski, Esq.
                                                                Attorneys for Plaintiff
                                                                40 Worth Street, 10th Floor
                                                                New York, New York 10013
                                                                Telephone: (212) 248-7400
                                                                Facsimile: (212) 248-5600
                                                                Email:ghp@parkerhanski.com


Application granted. Plaintiff's June 7, 2021 motion to substitute Louise Nachshen in her capacity as administrator of the
estate of Steve Nachshen as the plaintiff in this case, Dkt. No. 80, is granted. Louise Nachshen, in her capacity as
administrator of the estate of Steven Nachshen, is substituted as the plaintiff in this case. The Clerk of Court is directed to
modify the caption of this case to reflect this substitution.
SO ORDERED.
Dated: June 8, 2021                                                    _____________________________________
New York, New York                                                             GREGORY H. WOODS
                                                                              United States District Judge
